Title: James Madison to Joseph C. Cabell, 10 November 1828
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Novr. 10.—28
                            
                        
                        
                        Adverting casually to my letter of Ocr. 30. it struck me as not amiss to erase the paragraph numbered 7.
                            relating to cases which might require a simultaneous & difference concurrence &c  Tho true in itself, it may be
                            thought not sufficiently incontrovertible, to be classed with the other exceptions, nor sufficiently precise for the use
                            made of it. Be so good therefore as to blot it out.
                        
                            
                                
                            
                        
                    